Citation Nr: 1101676	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-10 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right knee condition, 
status post contusion, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to June 1984, 
from August 1991 to July 1992, from October 2001 to August 2002, 
and from February 2003 to June 2003.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a June 2006 rating 
decision of the VA Regional Office in Waco, Texas that denied an 
evaluation in excess of 10 percent for a service-connected right 
knee condition, status post contusion.  

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with his 
service-connected right knee disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  In a statement dated in 
November 2008, the appellant contends that the right knee had 
gotten worse, and that pain, weakness and locking had become a 
burden and hindered his ability to perform his job as a letter 
carrier.  He stated that the knee hurt all the time and affected 
his driving, and that some days he was unable to work because of 
it.  

In the Informal Hearing Presentation dated in November 2010, the 
appellant's representative notes that the most recent clinical 
evidence to assess the right knee condition was in June 2008, and 
that over the two years since then, knee problems have been 
exacerbated with amplified painful motion, limitation of motion, 
fatigue with weightbearing and/or prolonged use of the knee 
joint.  The representative requested that the case be remanded to 
schedule a more contemporary VA examination to ascertain current 
knee status.  The Board consents to this request. 

Additionally, the representative notes that the Veteran receives 
outpatient treatment for the right knee at the VA Overton Brook 
Medical Center and indicates that some records pertaining to 
right knee treatment are lacking.  The Board observes that the 
most recent VA records date through December 2008.  As there is 
notice of the existence of additional VA records, they must be 
retrieved and associated with the other evidence on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) et al.  Therefore, VA 
records dating from January 2009 pertaining to right knee 
treatment should be requested and associated with the claims 
folder.

Accordingly, the case is REMANDED for the following actions:

1.  VA clinical records of right knee 
treatment dating from January 2009 should 
be requested and associated with the 
claims folder.

2.  The Veteran should be scheduled for a 
VA examination to determine the status of 
service-connected right knee disability.  
The claims folder should be made available 
to the examiner.  All appropriate tests 
and studies should be conducted and 
clinical findings should be reported in 
detail.  The examiner should provide range 
of motion for the right knee and 
specifically state whether there is any 
additional limitation of function due to 
or caused by fatigue, pain, weakness, lack 
of endurance or incoordination.  The 
degree of instability, if any, should be 
identified.  The examiner should rule in 
or out locking, instability or 
subluxation.

3.  In light of the X-ray report of June 
2008, the AOJ should prepare a rating 
decision that addresses whether the 
probable complex tear of the horn and the 
body of the miniscus is service-connected.

4.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the claim.  If the benefit is 
not granted, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


